Exhibit 10.21

FORM OF

INCENTIVE STOCK OPTION

TERMS AND CONDITIONS

DATE OF GRANT

As a participant in the 2007 Long-Term Incentive Plan (the Plan), you will be
able to purchase shares of Common Stock of Fortune Brands, Inc. (Fortune).

The date of grant, the maximum number of shares the option entitles you to
purchase, the option price per share and the date or dates on which the option
will ordinarily first be exercisable are identified in the electronic, on-line
grant acceptance process administered by the Plan’s third party administrator
(the Stock Plans Administrator). The option is intended (but not guaranteed) to
be an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code.

1. Exercise.

(a) Except as provided in this paragraph 1 and paragraphs 3, 4, 5 and 9, the
option shall be exercisable in three annual installments with one-third of the
shares covered by the grant becoming first exercisable on the first anniversary
of the date of grant and an additional one-third becoming first exercisable on
each of the second and third anniversaries, respectively, and ending seven years
from the date of grant (its expiration date). During this period, the option is
exercisable in whole or in part from time to time.

(b) The option shall not become exercisable unless you remain employed by
Fortune or one of its subsidiaries for one year from the date of grant, except
in the event of your death and except as provided in paragraph 9.

2. Transferability of Option. The option shall not be transferable by you other
than in the event of your death, except that it may be transferred pursuant to
an approved domestic relations order. During your lifetime the option shall be
exercisable only by you unless it has been transferred pursuant to an approved
domestic relations order, in which case it may be exercisable only by the
transferee. With respect to any transfer pursuant to a domestic relations order,
such order must be approved in writing by the committee of the Board of
Directors of Fortune administering the Plan (the Committee), or the Secretary of
the Committee.

3. Death. If your employment by Fortune or an entity in which Fortune has an
equity interest terminates by reason of your death, the option may immediately
be exercised in full and shall continue to be exercisable in full for three
years after death or until its expiration date, whichever is earlier, provided
that the option may be exercised within one year from the date of your death
even if this one-year period extends beyond the expiration date.



--------------------------------------------------------------------------------

4. Retirement; Disability. If your employment by Fortune or an entity in which
Fortune has an equity interest terminates by reason of disability or Retirement
(as defined below), provided that you have remained in the employ of Fortune or
an entity in which Fortune has an equity interest for one year from the date of
grant, the option shall become immediately exercisable in full and shall
continue to be exercisable in full for three years after your employment
terminates or until its expiration date, whichever is earlier. For purposes of
this paragraph, Retirement means either (a) termination of employment on or
after attaining age 55 and completion of at least five years of service with
Fortune or an entity in which Fortune has an equity interest, provided that
Retirement shall not include termination of employment by reason of failure to
maintain work performance standards, violation of company policies or dishonesty
or other misconduct prejudicial to the company, or (b) retirement under
Section 3(b) of the Fortune Brands, Inc. Supplemental Plan.

5. Termination of Employment. If your employment by Fortune or an entity in
which Fortune has an equity interest terminates other than in the circumstances
referred to in paragraphs 3 and 4, any portion of the option that is not yet
exercisable shall not thereafter become exercisable and any portion of the
option that is exercisable shall terminate and cease to be exercisable three
months from the date of your termination from employment, except as otherwise
provided in paragraph 9; provided that in no event shall the option be
exercisable after the expiration of seven years from the date of grant. For the
purpose of these terms and conditions, your employment by an entity in which
Fortune has an equity interest shall be considered terminated on the date on
which Fortune sells or otherwise divests its equity interest in your employer.

6. Stock Exchange Listing. Fortune is not obligated to deliver any shares until
they have been listed on each stock exchange on which Fortune’s common stock is
listed and until Fortune is satisfied that all applicable laws and regulations
have been met. Fortune agrees to use its best efforts to list the shares and
meet all legal requirements so that the shares can be delivered. No fractional
shares will be delivered.

7. Transfer of Employment; Leave of Absence. For the purposes of your option,
(a) if you transfer between Fortune and an entity in which Fortune has an equity
interest or from one entity in which Fortune has an equity interest to another
entity in which Fortune has an equity interest, without an intervening period,
it will not be considered a termination of employment, and (b) any leave of
absence granted in writing will not constitute an interruption in your
employment.

8. Adjustments.

(a) In the event of any merger, consolidation, stock or other non-cash dividend,
extraordinary cash dividend, split-up, spin-off, combination or exchange of
shares, reorganization or recapitalization or change in capitalization, or any
other similar corporate event, the number and kind of shares that are subject to
the option and the option price per share immediately prior to such event will
be proportionately and appropriately adjusted, without increase or decrease in
the aggregate option price.

 

2



--------------------------------------------------------------------------------

(b) The determination of the Committee as to the terms of any adjustment is
binding and conclusive upon you and any other person who is entitled to exercise
the option.

9. Change in Control of Fortune.

(a) In the event of a Change in Control (as defined in the Plan), your option,
if it is not then immediately exercisable in full and provided that it has not
expired, shall become immediately exercisable in full and shall remain
exercisable in full. In addition, under certain circumstances as described in
Section 12(b) of the Plan, you may have the right to receive cash instead of
exercising your option. This right, called a Limited Right, may be automatically
exercised under certain circumstances described in the Plan. You will be
informed of any Change in Control.

(b) Notwithstanding paragraphs 1(b), 3, 4 and 5, the provisions of this
paragraph 9(b) will be applicable in the event of a termination of your
employment during the 60-day period following a Change in Control. Your option
shall not terminate or cease to be exercisable as a result of the termination of
your employment during this period, but shall be exercisable in full throughout
it; provided, however, that in no event shall your option be exercisable after
seven years from its date of grant (except in the event of death as provided in
paragraph 3 above). However, in the event that on the date of termination you
have not held your option for more than six (6) months, the preceding sentence
shall apply only if your employment has been terminated other than for just
cause (as defined in the Plan) or you have voluntarily terminated your
employment for certain reasons: (i) because you in good faith believe that as a
result of the Change in Control you are unable effectively to discharge your
duties or the duties of the position you occupied immediately prior to the
Change in Control, or (ii) because of a reduction in your aggregate compensation
or in your aggregate benefits below that in effect immediately prior to the
Change in Control. Nothing in this paragraph 9(b) limits any rights otherwise
provided in the event of your death, disability or Retirement (as defined in
paragraph 4 above), or your right to exercise your option following a
termination of employment as provided in paragraph 5.

10. Stockholder Rights. Neither you nor any other person shall have any rights
of a stockholder as to shares under the option until, after proper exercise of
the option, such shares shall have been recorded on Fortune’s official
stockholder records as having been issued or transferred.

11. Notice of Exercise. Subject to these terms and conditions, the option may be
exercised either electronically through the on-line process administered by the
Stock Plans Administrator or by telephone via a Stock Plans Administrator
customer service representative or an automated telephone system. When providing
notice of exercise, you must indicate the number of shares as to which the
option is being exercised. If notice of exercise is not given to the Stock Plans
Administrator (or other person or entity designated by Fortune), by the
applicable expiration date specified in paragraphs 3, 4, 5 and 9, the notice
will be deemed null and void and of no effect. If notice of exercise of the
option is given by a person other than you, Fortune may require as a condition
to exercising the option that appropriate proof of the right of such person to
exercise the option be submitted to Fortune. Any shares purchased upon exercise
will be issued and or delivered as soon as practicable.

 

3



--------------------------------------------------------------------------------

12. Exercise of Limited Right. In the event a Limited Right referred to in
paragraph 9 becomes exercisable, it shall be exercised in whole or in part by
giving notice of such exercise, in the manner described in paragraph 11, to the
Stock Plans Administrator (or other person or entity designated by Fortune). No
notice is required if the Limited Right is automatically exercised as provided
in Section 12(b) of the Plan. The exercise will be effective as of the date of
exercise, but not earlier than the date notice is actually provided to the Stock
Plans Administrator in the manner described in paragraph 11. The notice must be
actually received by the Stock Plans Administrator by no later than the close of
business on the last day of the applicable Limited Right Exercise Period, as
defined in the Plan (or the date the related option expires, whichever is
earlier).

13. Payment of Option Price. Except for a “cashless exercise” described below,
payment in full of the option price must be received by the Stock Plans
Administrator by the date of exercise. You may pay the option price for shares
(i) in cash, (ii) by attestation (i.e., a declaration of share ownership by
which you surrender the right to the shares you own). or (iii) by a combination
of cash and such shares that have been held by you for a period of at least one
year and that have a total market value which, together with such cash, equals
the option price. The “market value” of shares or per share of Fortune Common
Stock as of any date means the value determined by reference to the closing
price of a share of Fortune Common Stock as finally reported on the New York
Stock Exchange for the trading day next preceding such date. You may also pay
the option price from the proceeds of the sale of shares covered by the option,
called a cashless exercise, to the extent permitted under the “cashless
exercise” process approved by the Committee.

14. Tax Withholding. You agree to notify the Stock Plans Administrator in the
event the shares acquired by you upon exercise of any portion of your option are
sold or otherwise disposed of within one year from the date of exercise. If and
to the extent Federal income tax withholding (and state and local income tax
withholding, if applicable) may be required by the Company in respect of taxes
on income realized by you upon or after exercise of any portion of the option,
or upon disposition of the shares acquired thereby, the Company may withhold
such required amounts from your future paychecks or may require that you deliver
to the Company the amounts to be withheld. In addition, you may pay the minimum
required Federal income tax withholding (and state and local income tax
withholding, if applicable) by electing either to have the Company withhold a
portion of the shares of Common Stock otherwise issuable upon exercise of the
option, or to deliver other shares of Common Stock owned by you, in either case
having a fair market value (on the date that the withholding amount is to be
determined) of the minimum amount required to be withheld, provided that the
election shall be irrevocable and shall be subject to such rules as the
Committee may adopt. You may also arrange to have any tax (or taxes) paid
directly to the Company on your behalf from the proceeds of the sale of Common
Stock to the extent provided in the notice of exercise referred to in paragraph
11.

 

4